Title: IV. The Baron von Thulemeier to the American Commissioners, 10 December 1784
From: Thulemeier, Friedrich Wilhelm, Baron von
To: American Commissioners


          
            Messieurs,
            à la Haye, le 10. Décembre 1784.
          
          La lettre dont Vous m’avez honoré, Messieurs, en date du 10 de Novembre ne m’est parvenue que le 26 du même mois, par la voye d’un courier Hollandois. J’ai transmis au Roi une traduction françoise du Projet d’un Traité de Commerce à conclure pour l’avantage réciproque des Sujets de Sa Majesté et des Citoyens des Etats-Unis de l’Amérique, auquel les instructions récentes du Congrès Vous ont obligés de faire subir quelques altérations, en opposition de celui que j’avois eu l’honneur de mettre entre les mains de Monsieur Adams le 9. d’Avril de l’année courante. Dès que les ordres de ma Cour me seront parvenus, je m’empresserai, Messieurs, de Vous informer des observations que le Roi aura cru devoir se permettre sur ce nouveau Projet. L’article 23. est dicté par le zèle le plus pur en faveur de l’humanité. Rien de plus juste que les réflexions sur le noble désintéressement des Etats-Unis d’Amérique. Il est à desirer que ces sentimens sublimes soyent adoptés par toutes les Puissances Maritimes sans exception. Les calamités de la guerre seroient alors de beaucoup adoucies, et les hostilités, souvent provoquées par la cupidité et l’amour désordonné du gain, moins répétées.
          Agréez, Messieurs, que je retrace à Votre Souvenir la requisition que j’ai eu l’honneur de Vous faire par les dernières lignes de ma

lettre du 18. Octobre de cette année. Le Roi m’ayant témoigné qu’il apprendroit avec plaisir le choix que les Etats-Unis d’Amérique pourroient faire de préférence de telle ou autre ville pour le commerce d’échange entre les négocians des deux Nations, je Vous suppliai de me faire connoître Vos idées à cet égard. J’ajoutai que Stettin, Emden, places maritimes Prussiennes, même quelques ports de France ou d’Hollande, rempliroient également ce but.
          J’ai l’honneur d’ètre avec la considération la plus distinguée, / Messieurs, / Vôtre très humble et très obéissant Serviteur
          
            de Thulemeier
          
         
          TRANSLATION
          
            Gentlemen
            The Hague, 10 December 1784
          
          The letter of 10 November with which you honored me, gentlemen, reached me by means of a Dutch courier only on the 26th. I transmitted to the king a French translation of the draft treaty of commerce to be concluded for the reciprocal advantage of the subjects of His Majesty and the citizens of the United States of America, to which the recent instructions of Congress obliged you to make a few alterations at variance with the one that I had the honor of putting in the hands of Mr. Adams on 9 April of this year. As soon as orders from my court reach me, I will hasten to inform you, gentlemen, of the observations that the king believes he must make on this new draft. Article 23 is dictated by the purest zeal for the good of humanity. Nothing could be fairer than the reflections on the noble disinterestedness of the United States of America. It is to be desired that these sublime sentiments should be adopted by all maritime powers without exception. The calamities of war would then be much relieved, and the hostilities often provoked by cupidity and the immoderate love of gain, less often repeated.
          Please receive kindly, gentlemen, my recalling to mind the request that I had the honor to make you in the last lines of my 18 October letter. The king having informed me that he would learn with pleasure the choice of the United States indicating a preference for one city or another where the exchange of commerce between merchants of the two nations might take place, I beseeched you to let me know your ideas on this matter. I added that Stettin or Emden, Prussian ports of trade, as well as several French or Dutch ports could equally serve this purpose.
          I have the honor of being with the most distinguished consideration, gentlemen, your very humble and very obedient servant
          
            de Thulemeier
          
        